DETAILED ACTION
	The present office action is responsive to communications received on 03/28/2022. Claims 1-10 and 17-26 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/21/2019.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 17-26 in the reply filed on 03/28/2022 is acknowledged. Claim are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21-26 are rejected under 35 U.S.C. 101 because it is directed to because the claimed invention is directed to non-statutory subject matter.  The independent claim 21 recites an apparatus that comprises an interface and a processor. After review of the specification, there is no section that defines any of them as hardware. In some instances, only examples of hardware are provided.  Each of the apparatus, interface, and processor may be embodied wholly in software using the broadest reasonable interpretation of the claim elements.  Therefore, the claim is software per se.  The examiner suggests including in the limitations a piece of hardware such as a memory or hardware processor to overcome this rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, 17-24 and 26 are rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation "resources" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in lines 8 and 10 are referring the earlier instance in line 4, the examiner suggests changing the limitation “the resources”.

Claim 2 recites the limitation "resources" in line 4.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 4 is referring the earlier instance, the examiner suggests changing the limitation “the resources”.

Claim 3 recites the limitation "information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If “information” in clam 2 is referring the earlier instance, the examiner suggests changing the limitation “the information”.

Claim 4 recites the limitation "resources" in line 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 3 and 4 are referring the earlier instance, the examiner suggests changing the limitation “the resources”.

Claim 4 also recites the limitation "information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If “information” in clam 2 is referring the earlier instance, the examiner suggests changing the limitation “the information”.

Claim 6 recites the limitation "resources" in line 4.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 4 is referring the earlier instance, the examiner suggests changing the limitation “the resources”.

Claim 17 recites the limitation "resources" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 10 and 12 are referring the earlier instance in line 6, the examiner suggests changing the limitation “the resources”.

Claim 18 recites the limitation "resources" in line 5.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 5 is referring the earlier instance, the examiner suggests changing the limitation “the resources”.

Claim 19 recites the limitation "information" in line 3.  There is insufficient antecedent basis for this limitation in the claim. If “information” in clam 18 is referring the earlier instance, the examiner suggests changing the limitation “the information”.

Claim 20 recites the limitation "resources" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in 4 and 5 is referring the earlier instance, the examiner suggests changing the limitation “the resources”.

Claim 20 also recites the limitation "information" in line 3.  There is insufficient antecedent basis for this limitation in the claim. If “information” in clam 18 is referring the earlier instance, the examiner suggests changing the limitation “the information”.

Claim 21 recites the limitation "resources" in lines 12 and 15.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 12 and 15 are referring the earlier instance in line 8, the examiner suggests changing the limitation “the resources”.

Claim 22 recites the limitation "resources" in line 4.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 4 is referring the earlier instance, the examiner suggests changing the limitation “the resources”.

Claim 23 recites the limitation "information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If “information” in clam 18 is referring the earlier instance, the examiner suggests changing the limitation “the information”.

Claim 24 recites the limitation "resources" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in 3 and 4 is referring the earlier instance, the examiner suggests changing the limitation “the resources”.

Claim 24 also recites the limitation "information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If “information” in clam 18 is referring the earlier instance, the examiner suggests changing the limitation “the information”.

Claim 26 recites the limitation "resources" in line 4.  There is insufficient antecedent basis for this limitation in the claim. If “resources” in line 4 is referring the earlier instance, the examiner suggests changing the limitation “the resources”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 17, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20220038289 A1) in view of Yocam et al. (US 20180097690 A1 hereinafter “Yocam”).
Regarding claim 1, (Original) Huang discloses a method comprising (FIG. 1 and 10): 
registering with a distributed ledger a first radio access network (RAN) entity of a first vendor and a second RAN entity of a second vendor ([0032-0033] each of the base stations 102, 104 and 106 belongs to a different mobile network operator. Communication between each of the multi-access edge computing nodes 102M, 104M and 106M [“RAN entities”] to process a transaction is in accordance with conditions of an operator roaming partnership between the different mobile network operators; [Fig. 10; 0102] When a transaction is to be recorded into the distributed ledger DLT 1008, the computation required can be drawn from both the processor of the multi-access edge computing nodes 102M, 104M and 106M and the dedicated processor 1040);
validating with the distributed ledger whether the first RAN entity of the first vendor and the second RAN entity of the second vendor have been registered with the distributed ledger and are to share resources ([0102] The dedicated processor 1040 is designed to share the computational load of the stock processor of the multi-access edge computing nodes 102M, 104M and 106M by being partitioned into logic blocks 1014, 1016 and 1018; [0110] The new data block is recorded in response to a signature, generated from processing the data of the current transaction with coded data of past transactions stored in the chained data block, being validated by a group of external multi-access edge computing nodes which are trusted [See more details Fig. 2 para. 0037-0044]).
Huang may not teach, but Yocam, which is a same field of endeavor, discloses the method, wherein 
obtaining a request from the first RAN entity of the first vendor to use resources of the second RAN entity of the second vendor ([0039-0041] At block 206, the second connection 204(2) is established with an SDR that is programmed according to the first PLT, e.g. an SDR that is configured based on 4G PLT protocol(s). At block 210, the hub device 102 may receive updated PLT protocol data from RAN 1 [“obtaining a request”]. For example, the hub device 102 may receive, via the SDR that is programmed according to the first PLT, data that corresponds to the processing and/or generating signals in accordance with a second PLT which may be based on the same or different frequency bands as the first PLT. At block 212, the hub device 102 may generate a new SDR that is programed according to the second PLT, e.g. a 5G based PLT protocol(s) [“to use resources of the second RAN entity”, See below]);
based on the validating, providing to the second RAN entity of the second vendor a notification that the first RAN entity of the first vendor is to be permitted to share resources of the second RAN entity of the second vendor ([0041] At block 212, the hub device 102 may generate a new SDR [“notification”] that is programed according to the second PLT, e.g. a 5G based PLT protocol(s). Once the hub device 102 becomes compatible with the second PLT, the hub device 102 may connect to a second RAN (RAN 2). The new SDR [“notification”] is generated by flashing one or more field programmable gate arrays (FPGAs) to create specific electrical circuitry according to the second PLT. Upon connecting to RAN 2 [“based on the validating”], the hub device 102 may bridge communications between the first IoT physical object and telecom network using the second PLT via RAN 2 [“being permitted to share resources” since it became compatible w/ 5G based PLT protocol(s)]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang with the teachings of Yocam to obtain a request from the first RAN entity of the first vendor to use resources of the second RAN entity of the second vendor; based on the validating, providing to the second RAN entity of the second vendor a notification that the first RAN entity of the first vendor is to be permitted to share resources of the second RAN entity of the second vendor. One of ordinary skill in the art would have been motivated to make this modification because it allow gaining compatibilities with one or more PLTs while approaching geographic regions which utilize radio access networks based on those PLTs (para. 0065).

Regarding claim 5, (Original) the combination of Huang and Yocam discloses the method of claim 1, wherein registering further includes: providing to the first RAN entity of the first vendor and to the second RAN entity of the second vendor a certificate and a public key ([Huang: 0090-0094] When evaluating the truth of the identified statements, the processor(s) of the multi-access edge computing nodes 102M, 104M and 106M is further configured to determine that the identified statements [“certificate” See more details in para. 0089-0090] are evaluated to be true by each of a group of external multi-access edge computing nodes. Another approach uses a one-time trusted setup to generate a private/public key pair that is used to generate statements used to establish the validity of the current transaction).

Regarding claim 17, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 21, it is an apparatus claim that corresponds to the claim 1. Huang further discloses an interface configured to enable communication with one or more radio access network entities in a radio access network ([0026] The multi-access edge computing node operates under 4G and 5G frequency bands, in accordance with technical standards as defined by the European Telecommunications Standards Institute (ETSI) and 3GPP (3rd Generation Partnership Project) in respect of multi-access edge computing); and a processor coupled to the interface, wherein the processor is configured to perform operations ([0078] The CPU is formed by one or more core processors having such functionality after software installation that writes instructions that perform the necessary arithmetic and logic operations to execute the functions into the register of the operating system of the multi-access edge computing node). The scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 25, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.


Claims 2, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20220038289 A1) in view of Yocam et al. (US 20180097690 A1 hereinafter “Yocam”) as applied to claim 1 above, and further in view of Drozd et al. (US 20200068573 A1 hereinafter “Drozd”) in view of Tapia (US 20180270126 A1).
Regarding claim 2, (Original) Huang and Yocam may not explicitly teach, but Drozd, which is a same field of endeavor, further discloses the method of claim 1, wherein registering includes: obtaining from the first RAN entity of the first vendor and from the second RAN entity of the second vendor, information including geographical location and a flag indicating whether or not resources are to be shared; and wherein validating is based on the information obtained from the first RAN entity and from the second RAN entity ([Drozd: 0021] It is possible for only one, multiple, or all assets 104 [“first/second RAN entities”] in network 102 to include respective blockchains 108 in various embodiments. Each blockchain 108 is used to maintain a distributed ledger 110 via cloud computing over network 102, and local sidechains within blockchain 108 are maintained within network 102. To effectively audit each asset 104 and ensure continual compliance, asset(s) 104 may use various types of metadata [“validating”] to build a spectrum profile including, e.g., spatial data, temporal data, and/or spectral data in node negotiations, and may incorporate these types of data into blockchain 108. The metadata incorporated into blockchain 108 may also include time and location-based data [“geographical location”]. Temporal and spatial data is collected via updates to blockchain 108 as needed for synchronization [“flag”] between assets 104 and direction of network traffic respectively).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang and Yocam with the teachings of Drozd to obtain from the first RAN entity of the first vendor and from the second RAN entity of the second vendor, information including geographical location and a flag indicating whether or not resources are to be shared; and wherein validating is based on the information obtained from the first RAN entity and from the second RAN entity. One of ordinary skill in the art would have been motivated to make this modification because metadata may be compiled at asset(s) into blockchain and adjudicated against quality of service (QoS) and/or service application requirements, governance, and regulations of network  to ensure compliance (para. 0022).
The combination of Huang, Yocam and Drozd may not explicitly teach, but Tapia, which is a same field of endeavor, further discloses the information including serial number, processing capacity, memory capacity ([Tapia: 0050] using device type identification information (e.g., make, model, version number, etc.) [“serial number”] of each user device. The device features may include sets of hardware features (e.g., radio model, memory capacity [“memory capacity”], battery capacity, processor model [“processing capacity”], etc.).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang, Yocam and Drozd with the teachings of Tapia to include information having serial number, processing capacity, memory capacity. One of ordinary skill in the art would have been motivated to make this modification because it allow a machine learning model for extrapolating KPIs [or the method] may be trained based on training data that includes a table of device features that belong to each user device of the set of user devices [or the entities of the respective vendors] (para. 0050). Therefore, it leads to better management of internal quality level.

Regarding claim 18, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 22, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.


Claims 3, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20220038289 A1) in view of Yocam et al. (US 20180097690 A1 hereinafter “Yocam”) in view of Drozd et al. (US 20200068573 A1 hereinafter “Drozd”) in view of Tapia (US 20180270126 A1) as applied to claim 2 above, and further in view of WAN et al. (US 20200218548 A1 hereinafter “Wan”).
Regarding claim 3, (Original) the combination of Huang, Yocam, Drozd and Tapia teaches all elements of the current invention as stated in claim 2. Wan, which is a same field of endeavor, discloses the method of claim 2, wherein obtaining further includes: obtaining information including one or more of: Evolved Common Public Radio Interface (eCPRI) options, Field Programming Gate Array (FPGA) resources, remote software upgrade options, virtual central processing unit (vCPU) capabilities, virtual disk support/capacity, CPU pinning parameters, Single-Root Input/Output Virtualization (SRIOV) parameters, Internet Protocol v4/v6 (IPv4v6) capability, and license activation key ([Wan: 0053] The reconfigurable FPGA images may be obtained from any remote node).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang, Yocam, Drozd and Tapia with the teachings of Wan to obtain information including one or more of: Field Programming Gate Array (FPGA) resources. One of ordinary skill in the art would have been motivated to make this modification because FPGA image may be stored in a database with the virtual machine images, to facilitate images management (para. 0053). Thus, It can simplify a reconfiguration process and save the time of transferring.

Regarding claim 19, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 23, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.


Claims 4, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20220038289 A1) in view of Yocam et al. (US 20180097690 A1 hereinafter “Yocam”) in view of Drozd et al. (US 20200068573 A1 hereinafter “Drozd”) in view of Tapia (US 20180270126 A1) as applied to claim 2 above, and further in view of Grayson et al. (US 20160295521 A1 hereinafter “Grayson”).
Regarding claim 4, (Original) the combination of Huang, Yocam, Drozd and Tapia may not explicitly teach, but Grayson, which is a same field of endeavor, discloses the method of claim 2, wherein obtaining further includes: obtaining information for a whitelist of other RAN entities that are exclusively allowed for sharing resources and/or for a blacklist of other RAN entities that are denied permission for sharing resources; and wherein validating is based on the whitelist and/or the blacklist ([Grayson: 0024] The example architecture of FIG. 1 may include a whitelist service 182 within communication system 100; [0041-0042] whitelist service 184 may be configured to provide whitelist services to one or more small cell radio APs deployed in communication system 100. small cell gateway 134 can determine whitelist entries for small cell radio APs 130 a-130 b using a (Remote Authentication Dial In User Service (RADIUS) Access-Request).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang, Yocam, Drozd and Tapia with the teachings of Grayson to obtain information for a whitelist of other RAN entities that are exclusively allowed for sharing resources and/or for a blacklist of other RAN entities that are denied permission for sharing resources; and wherein validating is based on the whitelist and/or the blacklist. One of ordinary skill in the art would have been motivated to make this modification because whitelist service can be included within an Authentication, Authorization and Accounting (AAA) service/server or can be separate from such a service/server. Therefore, whitelist service can be configured in residential environments (e.g., identifying users, residents, etc. capable of accessing one or more small cell radio APs in a home, apartment, etc.) or in commercial or enterprise environments (e.g., identifying users, employees, guests, etc. capable of accessing one or more small cell radio APs in an office, building, set of buildings, etc.) (para. 0042).

Regarding claim 20 , the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 24, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20220038289 A1) in view of Yocam et al. (US 20180097690 A1 hereinafter “Yocam”) as applied to claim 1 above, and further in view of Snow (US 20200042982 A1).
Regarding claim 6, (Original) Although Yocam teaches “providing …” as stated in clam 1, the combination of Huang and Yocam may not teach, but Snow, which is a same field of endeavor, discloses the method of claim 1, wherein providing includes: providing a smart contract to the second RAN entity of the second vendor, the smart contract defining parameters under which the first RAN entity of the first vendor is permitted to share resources with the second RAN entity of the second vendor ([Snow: 0061] That is, as the entities 22 a-d [“first RAN entity”] send their digital contracts 54 a-d and/or make requests for contract processing, some of the shared resources in the data layer server 112 [“second RAN entities”] may be dedicated to particular ones of the digital contracts 54. The data layer server 112 [“second RAN entities”] may assign or distribute the various digital contracts 54 a-d to a particular virtual machine 250 for processing. Each digital contract 54 a-d, in other words, may be assigned to a virtual machine 250 a-d for dedicated processing).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang and Yocam with the teachings of Snow to provide a smart contract to the second RAN entity of the second vendor, the smart contract defining parameters under which the first RAN entity of the first vendor is permitted to share resources with the second RAN entity of the second vendor. One of ordinary skill in the art would have been motivated to make this modification because a digital contract or smart contract, a computer program or code, may verify and/or enforce negotiation and/or performance of a contract between parties. Therefore, it integrates a practice of contract law and related business practices with electronic commerce protocols between parties or devices via the Internet (para. 0021).

Regarding claim 26, the scope of the claim is similar to that of claim 6. Accordingly, the claim is rejected using a similar rationale.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20220038289 A1) in view of Yocam et al. (US 20180097690 A1 hereinafter “Yocam”) as applied to claim 1 above, and further in view of Yang et al. (US 20190372837 A1 hereinafter “Yang”).
Regarding claim 7, (Original) the combination of Huang and Yocam may not explicitly teach, but Yang, which is a same field of endeavor, discloses the method of claim 1, wherein the first RAN entity of the first vendor and the second RAN entity of the second vendor are each a virtual component or a physical component of a disaggregated base station ([Yang: 0051-0052] the distributed resource management may result in control plane and user plane functionalities that are virtualized and provided by resources of edge cloud 110, core cloud 115, or different combinations of both clouds 110 and 115. Control plane and user plane messaging may be split across edge cloud 110 and core cloud 115 (e.g., control plane messages may be routed through edge cloud 110, while user plane data may be routed through core cloud 115, or vice versa); [0056] Different virtualized DU and/or CU instances may provide different functionalities. [the examiner consideration based on para. 0013-0015, “interaction b/t vCU and vDU”, of the current app.]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang and Yocam with the teachings of Yang to include the first RAN entity of the first vendor and the second RAN entity of the second vendor that are each a virtual component or a physical component of a disaggregated base station. One of ordinary skill in the art would have been motivated to make this modification because a first set of UEs may access a first virtualized DU instance in edge cloud 110 providing all user plane functionalities, whereas a second set of UEs may access a different second virtualized DU instance providing a subset of user plane functionalities (para. 0042). Therefore, functionalities of the individual layers may also be split across the different cloud resources (para. 0058).

Regarding claim 8, (Original) the combination of Huang and Yocam may not explicitly teach, but Yang, which is a same field of endeavor, discloses the method of claim 1, wherein the first RAN entity of the first vendor and the second RAN entity of the second vendor are each a virtual control unit entity of a disaggregated base station ([Yang: 0051-0052] the distributed resource management may result in control plane and user plane functionalities that are virtualized and provided by resources of edge cloud 110, core cloud 115, or different combinations of both clouds 110 and 115. Control plane and user plane messaging may be split across edge cloud 110 and core cloud 115 (e.g., control plane messages may be routed through edge cloud 110, while user plane data may be routed through core cloud 115, or vice versa); [0056] Different virtualized DU and/or CU instances may provide different functionalities. [the examiner consideration based on para. 0013-0015, “interaction b/t vCU and vDU”, of the current app.]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang and Yocam with the teachings of Yang to include the first RAN entity of the first vendor and the second RAN entity of the second vendor that are each a virtual control unit entity of a disaggregated base station. One of ordinary skill in the art would have been motivated to make this modification because a first set of UEs may access a first virtualized DU instance in edge cloud 110 providing all user plane functionalities, whereas a second set of UEs may access a different second virtualized DU instance providing a subset of user plane functionalities (para. 0042). Therefore, functionalities of the individual layers may also be split across the different cloud resources (para. 0058).

Regarding claim 9, (Original) the combination of Huang and Yocam may not explicitly teach, but Yang, which is a same field of endeavor, discloses the method of claim 1, wherein the first RAN entity of the first vendor and the second RAN entity of the second vendor are each a virtual control unit-control plane entity of a disaggregated base station ([Yang: 0051-0052] the distributed resource management may result in control plane and user plane functionalities that are virtualized and provided by resources of edge cloud 110, core cloud 115, or different combinations of both clouds 110 and 115. Control plane and user plane messaging may be split across edge cloud 110 and core cloud 115 (e.g., control plane messages may be routed through edge cloud 110, while user plane data may be routed through core cloud 115, or vice versa); [0056] Different virtualized DU and/or CU instances may provide different functionalities. [the examiner consideration based on para. 0013-0015, “interaction b/t vCU and vDU”, of the current app.]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang and Yocam with the teachings of Yang to include the first RAN entity of the first vendor and the second RAN entity of the second vendor that are each a virtual control unit-control plane entity of a disaggregated base station. One of ordinary skill in the art would have been motivated to make this modification because a first set of UEs may access a first virtualized DU instance in edge cloud 110 providing all user plane functionalities, whereas a second set of UEs may access a different second virtualized DU instance providing a subset of user plane functionalities (para. 0042). Therefore, functionalities of the individual layers may also be split across the different cloud resources (para. 0058).

Regarding claim 10, (Original) the combination of Huang and Yocam may not explicitly teach, but Yang, which is a same field of endeavor, discloses the method of claim 1, wherein the first RAN entity of the first vendor and the first RAN entity of the second vendor are each a virtual control unit-control user plane entity of a disaggregated base station ([Yang: 0051-0052] the distributed resource management may result in control plane and user plane functionalities that are virtualized and provided by resources of edge cloud 110, core cloud 115, or different combinations of both clouds 110 and 115. Control plane and user plane messaging may be split across edge cloud 110 and core cloud 115 (e.g., control plane messages may be routed through edge cloud 110, while user plane data may be routed through core cloud 115, or vice versa); [0056] Different virtualized DU and/or CU instances may provide different functionalities [the examiner consideration based on para. 0013-0015, “interaction b/t vCU and vDU”, of the current app.]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Huang and Yocam with the teachings of Yang to include the first RAN entity of the first vendor and the first RAN entity of the second vendor that are each a virtual control unit-control user plane entity of a disaggregated base station. One of ordinary skill in the art would have been motivated to make this modification because a first set of UEs may access a first virtualized DU instance in edge cloud 110 providing all user plane functionalities, whereas a second set of UEs may access a different second virtualized DU instance providing a subset of user plane functionalities (para. 0042). Therefore, functionalities of the individual layers may also be split across the different cloud resources (para. 0058).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498